Citation Nr: 0404885	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-15 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty with the Old Philippine 
Scouts from February 1941 to April 1942 and June 1945, and in 
the United States Army from June 1945 to January 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.  The appellant is the veteran's 
widow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's recognized service does not include status 
as a prisoner of war (POW), and there is no reasonable basis 
to question the finding of the service department that the 
veteran was not a POW.

3.  The veteran's certificate of death indicates that he died 
in May 1991 at the age of 74 years, the immediate cause of 
his death was myocardial infarct, the antecedent cause was 
ischemic heart disease, the underlying cause was diabetes 
mellitus, and diabetic neuropathy was a significant condition 
contributing to death.  

4.  At the time of the veteran's death in May 1991, service-
connection was not in effect for any disability.  

5.  The veteran's fatal heart disease and diabetes mellitus 
were not present during service or for many years thereafter, 
and were not causally linked to service. 






CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1112, 1310, 5102, 5103, 5103A 
& 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 & 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed her claim that is 
the subject of this appeal after the enactment of the VCAA.  
Therefore, the VCAA is applicable and compliance is required 
with the notice and duty to assist provisions contained in 
the new law.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the September 2002 rating decision on appeal 
and the April 2003 statement of the case (SOC) adequately 
informed her of the information and evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The Board observes that a June 2002 
VCAA notice letter, as well as the April 2003 SOC, informed 
her of the VCAA's implementing regulations, including that VA 
would assist her in obtaining government or private medical 
or employment records, provided that she sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA and private treatment records.  
The appellant has not indicated that there are any additional 
post-service medical records available to substantiate her 
claim.  

As to any duty to obtain an opinion addressing the question 
of whether the cause of the veteran's death began during or 
is causally linked to service, the Board notes that in the 
case of a claim for disability compensation the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d);  38 C.F.R. § 
3.159(c)(4).

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking an 
additional medical opinion.  The contemporary service medical 
records are negative for complaints, symptoms, findings or 
diagnoses pertaining to the veteran's fatal heart disease and 
diabetes mellitus.  The post-service medical evidence is 
negative for any records indicating that the veteran suffered 
from his fatal conditions within decades after service, or 
linking his fatal conditions to his service.  Moreover, any 
medical opinion obtained at this late date would be 
speculative.  Under these circumstances, there is no duty to 
seek a medical opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

Moreover, during the pendency of her claim the appellant has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  She has 
failed to identify any sources of additional outstanding 
evidence or indicate that she was in the process of obtaining 
additional evidence.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
appellant desires the Board to proceed with its appellate 
review.  See Quartuccio, supra; Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided the appellant with 
notice of the VCAA in a June 2002 letter, prior to the 
September 2002 rating decision on appeal.  Thus, the timing 
of the VCAA notice does not present a problem.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the timely VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her  claim.  In its June 2002 VCAA notice 
letter, the RO identified in detail the type of evidence or 
information necessary for her claim, and additionally 
requested that she "[t]ell us about any additional 
information or evidence that you want us to try to get for 
you."  In a November 2002 letter, the RO requested that the 
appellant submit answers to a number of questions, using a 
POW questionnaire.  The RO also informed her that if she had 
any other documents that might be relevant, she should submit 
them.  The RO provided a list of examples of documents that 
might be helpful.  Finally, in a September 2003 letter 
informing her that her appeal had been certified to the 
Board, the RO informed her that she could submit additional 
evidence concerning her appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in her case, whichever came first.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and her procedural rights have not been abridged.  
Bernard, supra.

Factual Background

The appellant contends that under 38 C.F.R. § 3.309 service 
connection is warranted for the cause of the veteran's death, 
ischemic heart disease, because he was a former POW.  She has 
presented various statements in which she contends that the 
veteran told her that he was captured by the Japanese at 
Bataan in April 1942 and forced to march to an enemy camp at 
Capas Tarlac.  He said that he escaped from the enemy camp 
and joined the guerrilla forces, fought at Luzon, and in 1945 
began active duty with the U.S. Army.  She noted that he did 
not tell her the names of any of his comrades-in-arms.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records, dated from 1941 to 
1946, are negative for complaints, symptoms, findings or 
diagnoses relating to ischemic heart disease or diabetes 
mellitus.  

At the time of the veteran's death, he was not service-
connected for any disability.  He did receive non-service-
connected disability pension.  His certificate of death 
indicates that he died in May 1991 at the age of 74 years, 
and that the immediate cause of his death was myocardial 
infarct, the antecedent cause was ischemic heart disease, the 
underlying cause was diabetes mellitus, and diabetic 
neuropathy was a significant condition contributing to death.  

A July 2002 report from a private physician provides that the 
veteran had been under his care since May 1990-1991 with a 
diagnosis of myocardial infarction, ischemic heart disease, 
diabetes mellitus and diabetic hypertrophy.  

An April 2003 VA Memorandum for File reviews the evidence of 
record concerning the veteran's service.  The Board has 
confirmed that the Memorandum's review of the evidence is 
accurate.  The Service Department certified the veteran's 
service with the Old Philippine Scouts and the U.S. Army.  It 
did not indicate that the veteran was a POW.  The veteran 
himself never claimed to have been a POW.  On a VA Form 8-
508a, Certificate of Identification, the veteran stated that 
after the 1942 general surrender he had lived in Manila, 
unemployed and supported by his uncle, until 1943.  A POW 
microfiche at the RO shows that the veteran was a POW from 
May 1942 to June 1945.  However, the microfiche was not 
conclusive as the data contained therein came from alternate 
sources not available in the files of the Service Department.  
The Memorandum concludes that the evidence does not show that 
the veteran was a POW of the Japanese Imperial Government 
during World War II, and the surviving spouse's allegation, 
made more than 50 years after the alleged event, did not 
warrant a finding that the veteran was a former POW.  

Legal Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
The Board notes that the veteran was not service-connected 
for any disability, including heart disease or diabetes 
mellitus.  The veteran's service medical records are negative 
for any complaints, symptoms, findings or diagnoses related 
to his terminal heart disease and diabetes mellitus.  The 
competent post-service medical evidence of record does not 
show that he suffered from heart disease until the early 
1970's, decades after his separation from service.  The 
competent post-service medical evidence is negative for any 
causal link or nexus between the veteran's service and his 
fatal heart disease and diabetes mellitus.  

The Board recognizes the contentions by the appellant that 
the veteran's death should be service-connected since he was 
a former POW.  However, the official evidence related to the 
veteran's military service indicates, that he was not a POW, 
as that term is defined for VA purposes.  VA is bound by the 
service department's certification as to an individual's 
military service.  See 38 C.F.R. §§ 3.1(y)(1), 3.203 (2003); 
see also Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Moreover, by the veteran's own history he was never a POW.  
Accordingly, any presumptions related to alleged POW status 
of the veteran, to include the presumption related to heart 
disease, are not for application in this case.  See 38 
U.S.C.A. § 1112(b); 3.309(c).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



